

117 HR 5022 IH: To posthumously award a Congressional gold medal to Mahatma Gandhi in recognition of his contributions to the Nation by the promotion of nonviolence.
U.S. House of Representatives
2021-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5022IN THE HOUSE OF REPRESENTATIVESAugust 13, 2021Mrs. Carolyn B. Maloney of New York (for herself, Ms. Jackson Lee, Mr. Krishnamoorthi, and Mr. Carson) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo posthumously award a Congressional gold medal to Mahatma Gandhi in recognition of his contributions to the Nation by the promotion of nonviolence.1.FindingsCongress finds the following:(1)Few people have had as significant and as positive an impact on the world and freedom than Mohandas Karamchand Gandhi.(2)Gandhi led the Indian people to independence from British rule in August 1947 through non-violent means, staging massive peaceful demonstrations against poverty while supporting women’s rights and religious tolerance.(3)Gandhi’s legacy has inspired hundreds of millions of people around the world to pursue non-violence as a means to achieve freedom and equality, including Martin Luther King, Jr.’s movement to end racial injustice in the United States and Nelson Mandela’s fight to end apartheid in South Africa.(4)For his efforts, Gandhi was given the title of Mahatma, or Great Soul and was often called Bapu in India, which means father.(5)Over 2,000,000 people attended Gandhi’s funeral and his memory and teachings persist still today.(6)October 2, Gandhi’s birthday was declared as International Day of Non-Violence by the United Nations to disseminate the message of non-violence, including through education and public awareness and reaffirm the universal relevance of the principle of non-violence and desire to secure a culture of peace, tolerance, and understanding through non-violence.(7)Ensuring that people around the globe know about, understand, and adopt Gandhi’s principles of ahimsa (non-violence), satyagraha (appeal to, insistence on, or reliance on the Truth), and swaraj (self-rule) are more important than ever.2.Congressional gold medal(a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of Congress, of a gold medal of appropriate design, to Mahatma Gandhi, in recognition of his contributions to the Nation by the promotion of nonviolence.(b)Design and strikingFor the purpose of the presentation referred to in subsection (a), the Secretary of the Treasury (hereinafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary.(c)Smithsonian Institution(1)In generalFollowing the award of the gold medal under subsection (a), the gold medal shall be given to the Smithsonian Institution, where it shall be available for display as appropriate and made available for research.(2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution should make the gold medal received under paragraph (1) available for display at other locations, particularly such locations as are associated with Mahatma Gandhi.3.Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2 at a price sufficient to cover the cost of the bronze medals, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.4.National medalsThe medals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code.